DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on March 24, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Withdrawn claims 8-20 are canceled. Claims 1-7 are now pending allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 8-20 were withdrawn (filed 10/12/2020) without traverse in response to restriction requirement mailed out on 08/12/2020.
This application is now in condition for allowance except for the presence of claims 8-20 directed to a non-elected invention II & III which were previously withdrawn.  Accordingly, claims 8-20 are cancelled now. MPEP 821.02.
Cancel claims 8-20.

RESPONSE TO ARGUMENTS
6.	Applicant’s claim amendments and arguments filed 03/24/2021 (see page 6-11 of remarks) with respect to the claims 1-7 have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 103 presented in previous office action is hereby withdrawn.
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-7 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments in page 6-11 of Remarks, filed 03/2/2011 based on amendment to claim 1 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result 
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
12.	Prior arts made of record, not relied upon: See PTO – 892.
	Korkmaz, Turgay, et al. "Single packet IP traceback in AS-level partial deployment scenario." International Journal of Security and Networks 2.1-2 (2007): 95-108. Denial-of-Service (DoS) attacks commonly use IP spoofing to hide the identity and the location of the attack origin. To defend against various DoS attacks and make the attacker accountable, it is necessary to trace IP packets regardless of their source addresses. In this direction, log-based IP traceback is a promising and powerful approach due to its ability to traceback even a single packet. However, the global deployment of log-based IP traceback at all the routers in the internet requires a significant amount of modifications in the routers and introduces a serious operation and management overhead. To facilitate global deployment, we consider the Autonomous Systems (AS) level deployment of log-based IP traceback and accordingly propose a new mechanism called AS-level Single Packet Traceback (AS-SPT). We then evaluate the performance and overhead of the proposed AS-SPT under various partial deployment scenarios.
	Demir, Omer, Bilal Khan, and Ala Al-Fuqaha. "Reconstruction of malicious internet flows." Proceedings of the 6th International Wireless Communications and Mobile Computing Conference. 2010. We describe a general-purpose distributed system capable of traceback of 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438